 
STOCK PURCHASE AGREEMENT, dated as of June 23, 2011 among Buckeye Oil & Gas,
Inc., a Florida corporation (the “Buyer”), Pol Brisset (the “Seller”) and
Buckeye Oil & Gas (Canada), Inc., a company incorporated in Alberta, Canada (the
"Company").
 
WITNESSETH:
 
WHEREAS, Buyer desires to purchase 400,00 shares (the “Shares”) of common stock
(the “Common Stock”) of the Company from the Seller, for the purchase price
provided herein, and the Seller desires to sell the Shares to the Buyer; and
 
WHEREAS, the Shares represent 100% of the issued and outstanding shares of the
Company on a fully-diluted basis.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants,
representations and warranties contained herein, the parties hereto do hereby
agree as follows:
 
1. SALE OF SECURITIES
 
1.1           Share Purchase.  Subject to the terms and conditions of this
Agreement, at the Closing (as defined in Section 2.1 below), the Seller shall
sell, assign, transfer, convey and deliver to Buyer, and Buyer shall purchase
and acquire from the Seller, good and marketable title to the Shares, free and
clear of all mortgages, liens, encumbrances, claims, equities and obligations to
other persons of every kind and character, except that the Shares will be
“restricted securities” as defined in the Securities Act of 1933, as amended
(the “Securities Act”) and pursuant to other applicable securities laws and
regulations.
 
1.2           Purchase Price.  The purchase price for the Shares shall be
$400,000 (the “Purchase Price”). The Purchase Price shall be paid by the
issuance to the Seller of 1,000,000 shares of common stock of the Buyer (the
"Consideration Shares").
 
2. THE CLOSING
 
2.1           Place and Time.  The closing of the sale and purchase of the
Shares (the “Closing”) shall take place at the offices of David Lubin &
Associates, PLLC, 10 Union Avenue, Suite 5, Lynbrook, N.Y. 11563 on such date
(the “Closing Date”) and time as the parties shall so agree.  Except as agreed
to by the parties, the Closing shall occur simultaneous with the execution and
delivery of this Agreement.
 
2.2           Deliveries by the Seller and the Company.  At the Closing, the
Seller and/or the Company shall deliver to the Buyer the following:
 
(a) certificate(s) representing the 400,000 Shares, duly registered in the name
of the Buyer, signature medallion guaranteed;
 
(b) a certificate issued by the Alberta Secretary of State as to the good
standing of the Company as of a date within three business days of the Closing;
 

 
 

--------------------------------------------------------------------------------

 



 
(c) the Company’s original minute books containing the resolutions and actions
by the directors and stockholders of the Company and the Company’s other
original books and records;
 
(d) the Company’s financial and accounting records (including the Company’s
general ledger), all banking records and federal and state tax and other
regulatory filings in whatever media they exist, including paper and electronic
media; and
 
(e) all other documents, instruments and writings required by this Agreement to
be delivered by the Company at the Closing, all of the Company’s original books
of account and record, and any other documents or records relating to the
Company’s business reasonably requested by Buyer in connection with this
Agreement.
 
2.3           Deliveries by the Buyer.  At the Closing, the Buyer shall deliver
to the Seller a stock certificate representing the Consideration Shares as
payment in full of the Purchase Price. The certificate evidencing the
Consideration Shares shall bear one or more legends, including without
limitation, any legend required by applicable securities law indicating that the
Consideration Shares are "restricted securities".
 
3.  
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE COMPANY

 
The Seller represents, warrants and covenants to and with Buyer, as an
inducement to Buyer to enter into this Agreement and to consummate the
transaction contemplated hereby as follows:
 
3.1           Authorization of Agreement.  The Company and the Seller are fully
able, authorized and empowered to execute and deliver this Agreement and any
other agreement or instrument contemplated by this Agreement and to perform
their respective covenants and agreements hereunder and thereunder.  This
Agreement and any such other agreement or instrument, upon execution and
delivery by the Seller and the Company (and assuming due execution and delivery
hereof and thereof by the other parties hereto and thereto), will constitute a
valid and legally binding obligation of the Seller and the Company, in each case
enforceable against each of them in accordance with its terms.
 
3.2            Ownership of the Shares.  The Seller is the record and beneficial
owner of the Shares.  The Seller holds the Shares free and clear of any lien,
pledge, encumbrance, charge, security interest, claim or right of another, other
pursuant to applicable securities laws,  and has the absolute right to sell and
transfer the Shares to the Buyer as provided in this Agreement without the
consent of any other person or entity.  Upon transfer of the Shares to Buyer
hereunder, Buyer will acquire good and marketable title to the Shares free and
clear of any lien, pledge, encumbrance, charge, security interest, claim or
right of another, other than applicable securities laws.
 
3.3            No Breach.  Neither the execution and delivery of this Agreement
nor compliance by the Company and/or the Seller with any of the provisions
hereof nor the consummation of the transactions and actions contemplated hereby
will:
 

 
 

--------------------------------------------------------------------------------

 



 
(a) violate or conflict with any provision of the Articles of Incorporation or
By-Laws of the Company;
 
(b) violate or, alone or with notice of the passage of time, result in the
material breach or termination of, or otherwise give any contracting party the
right to terminate, or declare a default under, the terms of any agreement or
other document or undertaking, oral or written to which the Seller and/or the
Company is a party or by which any of them or any of their respective properties
or assets may be bound;
 
(c) result in the creation of any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Seller and/or the Company pursuant
to the terms of any such agreement or instrument;
 
(d) violate any statute, ordinance, regulation judgment, order, injunction,
decree or award of any court or governmental or quasi governmental agency
against, or binding upon the Seller and/or the Company or upon any of their
respective properties or assets; or
 
(e) violate any law or regulation of any jurisdiction relating to the Seller
and/or the Company or any of their respective assets or properties.
 
3.4            Obligations; Authorizations.  Neither the Company nor the Seller
are (i) in violation of any judgment, order, injunction, award or decree which
is binding on any of them or any of their assets, properties, operations or
business which violation, by itself or in conjunction with any other such
violation, would adversely affect the consummation of the transaction
contemplated hereby; or (ii) in violation of any law or regulation or any other
requirement of any governmental body, court or arbitrator relating to him or it,
or to his or its assets, operations or businesses which violation, by itself or
in conjunction with other violations of any other law, regulation or other
requirement, would materially adversely affect the consummation of the
transaction contemplated hereby.
 
3.5            Consents.  No consents of third parties, including, but not
limited to, Luxor Oil & Gas Ltd., or any governmental or other regulatory
agencies, federal, state or municipal, required to be received by or on the part
of the Company and the Seller for the execution and delivery of this Agreement
and the performance of their respective obligations hereunder have been obtained
and are in full force and effect.
 
3.6           Organization.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the Alberta, Canada and
has full power and authority to own, lease and operate its properties and to
carry on its business as now being and as heretofore conducted.  The Company is
not qualified or licensed to do business as a foreign corporation in any other
jurisdiction and neither the location of its assets nor the nature of its
business requires it to be so qualified.
 

 
 

--------------------------------------------------------------------------------

 



3.7           Capitalization.  The total authorized and issued capital stock of
the Company is an unlimited authorized and 400,000 outstanding shares of Common
Stock.  There are no pre-preemptive rights and no cumulative voting. There are
no shares of preferred stock or any other class of security. The Company has no
shares reserved for issuance pursuant to any stock option plan or pursuant to
securities exercisable for, or convertible into or exchangeable for shares of
Common Stock.  All of the issued and outstanding shares of capital stock of the
Company (i) are duly authorized, validly issued, fully paid and nonassessable,
(ii) were issued in compliance with all applicable securities laws and (iii) are
owned of record and beneficially by the Seller.  No shares of capital stock of
Company are subject to preemptive rights or any other similar rights.  There are
(i) no outstanding options, warrants, scrip, rights to subscribe for, puts,
calls, rights of first refusal, agreements, understandings, claims or other
commitments or rights of any character whatsoever relating to, or securities or
rights convertible into or exchangeable for any shares of capital stock of the
Company or arrangements by which the Company is or may become bound to issue
additional shares of capital stock of the Company, (ii) no agreements or
arrangements under which the Company is obligated to register the sale of any of
its or their securities under the Securities Act and (iii) no anti-dilution or
price adjustment provisions contained in any security issued by the Company (or
in any agreement providing any such rights). The Shares are free and clear of
all liens, encumbrances, objections, title defects, security interest, pledges,
mortgages, charges, claims, options, preferential arrangements or restrictions
of any kind, including but not limited to any restriction on the use, voting,
transfer or other exercise of any attributes of ownership, other than those
created by applicable federal and state securities laws. Neither the Company nor
any of its shareholders is a party to any agreement, voting trust, proxy,
option, right of first refusal or any other agreement or understanding with
respect to the Common Stock or its respective equity interests.
 
Upon the Closing, the Buyer will own 100% of the issued and outstanding share
capital of the Company on a fully-diluted basis, free and clear of any liens,
encumbrances, objections, title defects, security interest, pledges, mortgages,
charges, claims, options, preferential arrangements or restrictions of any kind,
including but not limited to any restriction on the use, voting, transfer or
other exercise of any attributes of ownership, other than those created by
applicable federal and state securities laws.
 
3.8            Contracts.  The Company is not a party to any contract,
agreement, indenture, deed of trust, license, note, bond, mortgage, lease,
guarantee and any similar understanding or arrangement, whether written or oral,
other than (i) the agreement dated May 12, 2011 with Luxor Oil & Gas Ltd. and
(ii) the Participation Agreement dated May 16, 2011 with Pioneer Marketing Group
Ltd. (together, the "Contracts").
 
3.9            Taxes, Liabilities.  The Company has filed all tax returns which
are required to be filed by it, through and including the date hereof and as of
the Closing Date. On the Closing Date, there are no liabilities, debts or
obligations of the Company, whether accrued, absolute, contingent or otherwise
(the “Liabilities”) other than pursuant to the Contracts.
 

 
 

--------------------------------------------------------------------------------

 



3.10            Actions and Proceedings.  Neither the Seller nor the Company is
subject to any outstanding orders, writs, injunctions or decrees of any court or
arbitration tribunal or any governmental department, commission, board, agency
or instrumentality, domestic or foreign, against, involving or affecting the
business, properties or employees of the Company or the Seller’s right to enter
into, execute and perform this Agreement (or any of the transactions
contemplated hereby).  There are no actions, suits, claims or legal,
administrative or arbitration proceedings or investigations, relating to or
arising out of the business, properties or employees of the Company pending or,
to the best knowledge of the Company and the Seller, threatened against or
affecting the Company.
 
3.11            Compliance with Laws. The Company has complied in all respects
with all laws, ordinances, regulations and orders applicable to the conduct of
its business.
 
3.12            Subsidiaries.  There are no corporations, partnerships or other
business entities controlled by the Company.  As used herein, “controlled by”
means (i) the ownership of not less than fifty (50%) percent of the voting
securities or other interests of a corporation, partnership or other business
entity, or (ii) the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a corporation,
partnership or other business entity, whether through the ownership of voting
shares, by contract or otherwise.  The Company has not made any investments in,
nor does it own, any of the capital stock of, or any other proprietary interest
in, any other corporation, partnership or other business entity.
 
3.13            Litigation, Compliance with Law.  There are no actions, suits,
proceedings, or governmental investigations (or any investigation of any
self-regulatory organization) relating to the Company or to any of its
properties, assets or businesses pending or, to the best of its knowledge,
threatened, or any order, injunction, award or decree outstanding against the
Company or against or relating to any of its properties, assets or
businesses.  The Company is not in violation of any law, regulation, ordinance,
order, injunction, decree, award or other requirements of any governmental body,
court or arbitrator relating to its properties, assets or business.
 
3.14            Agreements and Obligations; Performance.  Other than the
Contracts, the Company is not a party to, or bound by any: (i) contract,
arrangements, commitment or understanding; (ii) contractual obligation or
contractual liability of any kind to the Seller; (iii) contract, arrangement,
commitment or understanding with its customers or any officer, employee,
stockholder, director, representative or agent thereof for the repurchase of
products, sharing of fees, the rebating of charges to such customers, bribes,
kickbacks from such customers or other similar arrangements; (iv) contract for
the purchase or sale of any materials, products or supplies which contain, or
which commits or will commit it for a fixed term; (v) contract of employment
with any officer or employee not terminable at will without penalty or premium
or any continuing obligation of liability; (vi) deferred compensation, bonus or
incentive plan or agreement not cancelable at will without penalty or premium or
any continuing obligation or liability: (vii) management or consulting agreement
not terminable at will without penalty or premium or any continuing obligation
or liability; (viii) lease for real or personal property (including borrowings
thereon), license or royalty agreement; (ix) union or other collective
bargaining agreement; (x) agreement, commitment or understanding relating to the
indebtedness for borrowed money; (xi) contract involving aggregate payments or
receipts of $100 or more
 

 
 

--------------------------------------------------------------------------------

 



 
which, by its terms, requires the consent of any party thereto to the
consummation of the transactions contemplated hereby; (xii) contract containing
covenants limiting the freedom of the Company to engage or compete in any line
of business or with any person in any geographic area; (xiii) contract or
opinion relating to the acquisition or sale of any business; (xiv) voting trust
agreement or similar stockholders' agreement; and/or (xiv) other contract,
agreement, commitment or understanding which materially affects any of its
properties, assets or business, whether directly or indirectly, or which was
entered into other than in the ordinary course of business.
 
3.15            Permits and Licenses.  The Company is in compliance in all
material respects with all requirements, standards and procedures of the
federal, state, local and foreign governmental bodies which issued such permits,
licenses, orders, franchises and approvals.
 
3.16           Securities Representations.


(a)           Investment Purposes.  The Seller is acquiring the Consideration
Shares for its own account as principal, not as a nominee or agent, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof in whole or in part in any transactions that would
be in violation of the Securities Act or any state securities or "blue-sky"
laws.  No other Person has a direct or indirect beneficial interest in, and the
Seller does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participations to such Person or to any
third party, with respect to, the Consideration Shares or any part thereof that
would be in violation of the Securities Act or any state securities or
"blue-sky" laws or other applicable Law.


(b)           No General Solicitation.  The Seller is not receiving the
Consideration Shares as a result of or subsequent to any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio; or presented at any seminar or
similar gathering; or any solicitation of a subscription by a Person, other than
Purchaser personnel, previously known to the Seller.


(c)           No Obligation to Register Shares.  The Seller understands that the
Buyer is under no obligation to register the Consideration Shares under the
Securities Act, or to assist the Seller in complying with the Securities Act or
the securities laws of any state of the United States or of any foreign
jurisdiction.  The Seller understands that the Consideration Shares must be held
indefinitely unless the sale thereof is subsequently registered under the
Securities Act and applicable state securities laws or exemptions from such
registration are available.  All certificates evidencing the Consideration
Shares will bear a legend stating that the Consideration Shares have not been
registered under the Securities Act or state securities laws and they may not be
resold unless they are registered under the Securities Act and applicable state
securities laws or exempt therefrom.


 (d)           Exemption from Registration.  The Seller acknowledges his
understanding that the issuance of the Consideration Shares is intended to be
exempt from registration under the Securities Act.



 
 

--------------------------------------------------------------------------------

 



(e)           Accredited Investor.  The Seller is an “Accredited Investor” as
that term is defined in Rule 501(a) of Regulation D promulgated under the
Securities Act.


(f)           No Reliance.  Other than as set forth herein, the Seller is not
relying upon any other information, representation or warranty by the Buyer or
any officer, director, stockholder, agent or representative of the Buyer in
determining to invest in the Consideration Shares.  The Seller has consulted, to
the extent deemed appropriate by the Seller, with his own advisers as to the
financial, tax, legal and related matters concerning an investment in the
Consideration Shares and on that basis believes that his investment in the
Consideration Shares is suitable and appropriate.


(g)           No Governmental Review.  The Seller is aware that no federal or
state agency has (1) made any finding or determination as to the fairness of
this investment, (2) made any recommendation or endorsement of the Consideration
Shares or the Buyer, or (3) guaranteed or insured any investment in the
Consideration Shares or any investment made by the Buyer.


 
3.17           Disclosure. Neither this Agreement, nor any certificate, exhibit,
or other written document or statement, furnished to the Buyer by the Seller
and/or the Company in connection with the transactions contemplated by this
Agreement contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary to be stated in order to
make the statements contained herein or therein not misleading.
 
4. REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to the Company and the Seller as follows:
 
4.1            Authorization of Agreement.  The Buyer is fully able, authorized
and empowered to execute and deliver this Agreement, and any other agreement or
instrument contemplated by this Agreement, and to perform its obligations
contemplated hereby and thereby. This Agreement, and any such other agreement or
instrument, upon execution and delivery by Buyer (and assuming due execution and
delivery hereof and thereof by the other parties hereto and thereto), will
constitute the legal, valid and binding obligation of the Buyer, in each case
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws from time to time in effect which affect
creditors' rights generally and by legal and equitable limitations on the
availability of specific performance and other equitable remedies against the
Buyer under or by virtue of this Agreement or such other agreement or
instrument.
 

 
 

--------------------------------------------------------------------------------

 



4.2            No Buyer Defaults.  Neither the execution and delivery of this
Agreement, nor the consummation of the transaction contemplated hereby, will (i)
violate, conflict with or result in the breach or termination of, or otherwise
give any other contracting party the right to terminate, or constitute a default
under the terms of, any mortgage, bond, indenture or material agreement to which
the Buyer is a party or by which the Buyer or any of their property or assets
may be bound or materially affected, (ii) violate any judgment, order,
injunction, decree or award of any court, administrative agency or governmental
body against, or binding upon, the Buyer or upon the property of the Buyer, or
(iii) constitute a violation by the Buyer of any applicable law or regulation of
any jurisdiction as such law or regulation relates to Buyer or to the property
of the Buyer.
 
4.3           No Litigation, Etc.  There is no material suit, action, or legal,
administrative, arbitration or other proceeding or governmental investigation
pending or, to Buyer's best knowledge, threatened against, materially affecting
or which will materially affect, the property of the Buyer.
 
4.4           Investment Intent.  The Buyer is acquiring the Shares for its own
account and for investment purposes and not with a view to distribution or
resale, nor with the intention of selling, transferring or otherwise disposing
of all or any part of the Shares except in compliance with all applicable
provisions of the Securities Act, the rules and regulations promulgated by the
SEC thereunder, and applicable state securities laws.
 
4.5           Consideration Shares.  The Consideration Shares shall be duly
authorized, validly issued, fully paid and nonassessable, and not issued in
violation of any preemptive or similar rights.  Upon delivery to the Seller of
the certificates representing the Consideration Shares, the Seller will acquire
good and valid title to such Consideration Shares, free and clear of any
encumbrances, other than restrictions under applicable securities laws.


 
5.           INDEMNIFICATION BY THE COMPANY AND THE SELLER


 
5.1           Claims Against the Company and the Seller.
 
(a)           The Company and the Seller, jointly and severally, shall indemnify
and hold the Buyer harmless from and against any loss, damage or expense
(including reasonable attorneys' fees) caused by or arising out of any claim
made against the Company:
 
(i) for any broker's or finder's fee or any similar fee, charge or commission
incurred by the Company and/or the Seller prior to or in connection with this
Agreement or the transaction contemplated hereby;
 
(ii) for any foreign, Federal, state or local tax of any kind arising out of or
by reason of the existence or operations of the Company and/or the Seller prior
to the Closing;
 

 
 

--------------------------------------------------------------------------------

 



(iii) for any damages to the environment caused by or arising out of any
pollution resulting from or otherwise attributable to the operation of the
business of the Company prior to the Closing;
 
(iv) in respect of any payable of the Company incurred prior to the Closing;
 
(v) in respect of any liability or indebtedness for borrowed money or otherwise
incurred on or before the Closing, including, without limitation, with respect
to the execution and performance of this Agreement
 
(b)           Other Matters.  The Company and the Seller, jointly and severally,
shall also indemnify and hold the Buyer harmless from and against any loss,
damage or expense (including reasonable attorneys' fees) caused by or arising
out of (i) any breach or default in the performance by the Company and the
Seller of any covenant or agreement of the Company and the Seller contained in
this Agreement, (ii) any breach of warranty or inaccurate or erroneous
representation made by the Company and the Seller herein or in any Exhibit,
certificate or other instrument delivered by or on behalf of the Company and the
Seller pursuant hereto, and (iii) any and all actions, suits, proceedings,
claims, demands, judgments, costs and expenses (including reasonable legal and
accounting fees) incident to any of the foregoing.
 
6.           INDEMNIFICATION BY BUYER
 
The Buyer shall indemnify and hold harmless the Seller from and against all
loss, damage or expense (including reasonable attorneys' fees) caused by or
arising out of (i) any breach or default in the performance by the Buyer of any
covenant or agreement of the Buyer contained in this Agreement, (ii) any breach
of warranty or inaccurate or erroneous representation made by the Buyer herein
or in any certificate or other instrument delivered by or on behalf of the Buyer
pursuant hereto and (iii) any and all actions, suits, proceedings, claims,
demands, judgments, costs and expenses (including reasonable legal and
accounting fees) incident to the foregoing.
 
7.           NOTICE AND OPPORTUNITY TO DEFEND
 
Promptly after the receipt by Buyer or the Company and/or the Seller of notice
of any action, proceeding, claim or potential claim (any of which is hereinafter
individually referred to as a “Circumstance”) which could give rise to a right
to indemnification under this Agreement, such party (the “Indemnified Party”)
shall give prompt written notice to the party or parties who may become
obligated to provide indemnification hereunder (the “Indemnifying Party”).  Such
notice shall specify in reasonable detail the basis and amount, if
ascertainable, of any claim that would be based upon the Circumstance.  The
failure to give such notice promptly shall relieve the Indemnifying Party of its
indemnification obligations under this Agreement, unless the Indemnified Party
establishes that the Indemnifying Party either had knowledge of the Circumstance
or was not prejudiced by the failure to give notice of the Circumstance.  The
Indemnifying Party shall have the right, at its option, to compromise or defend
the claim, at its own expense and by its own counsel, and otherwise control any
such matter involving the asserted liability of the Indemnified Party, provided
that any such compromise or control shall be
 

 
 

--------------------------------------------------------------------------------

 



 
subject to obtaining the prior written consent of the Indemnified Party which
shall not be unreasonably withheld. An Indemnifying Party shall not be liable
for any costs of settlement incurred without the written consent of the
Indemnifying Party.  If any Indemnifying Party undertakes to compromise or
defend any asserted liability, it shall promptly notify the Indemnified Party of
its intention to do so, and the Indemnified Party agrees to cooperate fully with
the Indemnifying Party and its counsel in the compromise of or defense against
any such asserted liability.  All costs and expenses incurred in connection with
such cooperation shall be borne by the Indemnifying Party, provided such costs
and expenses have been previously approved by the Indemnifying Party. In any
event, the Indemnified Party shall have the right at its own expense to
participate in the defense of an asserted liability.
 
8.           MISCELLANEOUS
 
8.1           Brokers.  Each of the Company and the Seller on the one hand, and
the Buyer on the other hand represent and warrant to the other that neither has
employed any broker, finder or similar agent and no person or entity with which
each has had any dealings or communications of any kind is entitled to any
brokerage, finder's or placement fee or any similar compensation in connection
with this Agreement or the transaction contemplated hereby.
 
8.2           Expenses.  Each of the parties hereto agrees to bear its own
expenses in connection with the negotiation, preparation, execution and delivery
of this Agreement and the consummation of the transaction contemplated hereby.
 
8.3           Further Assurances.  Each of the parties shall execute such
documents or other papers and take such further actions as may be reasonably
required or desirable to carry out the provisions hereof and the transactions
contemplated in this Agreement.
 
8.4            Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
successors and assigns.  No assignment of this Agreement or of any rights
hereunder shall relieve the assigning party of any of its obligations or
liabilities hereunder.
 
8.5            Notices. All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered by hand, overnight courier, facsimile transmission
or prepaid cable or telegram and confirmed in writing, or mailed first class,
postage prepaid, by registered or certified mail, return receipt requested
(mailed notices and notices sent by facsimile transmission, cable or telegram
shall be deemed to have been given on the date sent) to the address of the
parties provided to each other or in any case to such other address or addresses
as hereafter shall be furnished as provided in this Section 8.5 by either of the
parties hereto to the other party hereto.
 

 
 

--------------------------------------------------------------------------------

 



8.6            Waiver; Remedies.  No delay on the part of any of the Seller, the
Company or Buyer in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of the Seller, the
Company or Buyer of any right, power or privilege hereunder operate as a waiver
of any other right, power or privilege hereunder, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise of any other right, power or privilege hereunder.  The
rights and remedies herein provided are cumulative and are not exclusive of any
rights or remedies which the parties hereto may otherwise have at law or in
equity.
 
8.7            Entire Agreement.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements or understandings (in writing, oral or
otherwise) of the parties relating thereto.
 
8.8            Amendment.  This Agreement may be modified or amended only by
written agreement of the parties hereto.
 
8.9            Counterparts.  This Agreement may be executed in any number of
counterparts and by facsimile, each of which shall be deemed an original but all
of which together shall constitute a single instrument.
 
8.10 Governing Law.  This Agreement shall be governed by and construed
exclusively in accordance with the internal laws of the State of Florida without
regard to the conflicts of laws principles thereof.
 
8.11            Captions.  All Section titles or captions contained in this
Agreement, in any Exhibit referred to herein or in any Exhibit annexed hereto
are for convenience only, shall not be deemed a part of this Agreement and shall
not affect the meaning or interpretation of this Agreement.
 
8.12           Acknowledgments. Each party hereto acknowledges and agrees that
he has received or has had the opportunity to receive independent legal counsel
of his own choice and that he has been sufficiently apprised of his rights and
responsibilities with regard to this Agreement. This Agreement shall be
construed to effectuate the mutual intent of the parties. The parties and their
counsel have cooperated in the drafting and preparation of this Agreement, and
this Agreement therefore shall not be construed against any party by virtue of
its role as the drafter thereof. No drafts of this Agreement shall be offered by
any party, nor shall any draft be admissible in any proceeding, to explain or
construe this Agreement.






Signature pages to follow; remainder of page intentionally omitted

 
 

--------------------------------------------------------------------------------

 





 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered on the day and year first above written.




BUCKEYE OIL & GAS INC.




By: _/s/_Pol Brisset__________________
Name: Pol Brisset
Title:   Chief Executive Officer






__/s/_Manny Dhinsa____________
Name: Manny Dhinsa
Title: Secretary and Director






BUCKEYE OIL & GAS (CANADA) INC.




By: _/s/_Pol Brisset__________________
Name: Pol Brisset
Title:   Chief Executive Officer







--------------------------------------------------------------------------------